Exhibit 10.27

September 17, 2019

Rick Etskovitz

378 Dewsbury Place

Blue Bell, PA 19422

Dear Rick:

As you know, Astea International Inc. ("Astea" or the “Company") has accepted an
offer from IFS AB to pursue a transaction, which if consummated, will result in
the acquisition of all of the Company's capital stock by IFS AB or a newly
created, wholly-owned subsidiary of IFS AB (the "Transaction").

 

Given your position at Astea, you are a key employee and your continued presence
and participation is important to complete the Transaction. Accordingly, as it
would be in the best interests of the Company to recognize the value of your
past services to Astea and to incentivize and encourage your active
participation in continuing to work for Astea in order to complete the
Transaction, Astea is offering to pay you bonus compensation if you do not
voluntarily terminate your employment with the Company and remain employed until
the closing of the Transaction has occurred.

 

To provide incentive for you to remain employed with Astea until closing of the
Transaction, you are eligible to be paid a bonus (the "Transaction Bonus") in
the amount of $100,000, less applicable withholding taxes, if you sign this
letter, the Transaction closes, and you remain employed in good standing with
Astea through the closing of the Transaction. The Retention Bonus will be paid
as part of closing on the Transaction by or on behalf of Astea; IFS AB has no
obligation to pay you the Transaction Bonus.

 

As a condition of being entitled to receive the Transaction Bonus, you will
continue to perform the duties of your position during the Transaction process,
including any additional duties that will relate to the Transaction. You will
forfeit your right to the Transaction Bonus if you voluntarily resign your
employment (or are terminated for cause) before the closing of the Transaction.

 

The Transaction Bonus is separate and apart from and does not affect any other
benefits which you may have from and with the Company.

 

I hope that these enhancements will help alleviate some of the uncertainty that
you may have surrounding developments at Astea. I trust that it will also help
to motivate you to continue to maintain a high level of performance as we go
through this period of change and transition. I look forward to you continuing
with Astea, and I hope that you will assist in making the transition as smooth
as possible.

If you have any questions, please contact me. A signed and dated copy of this
letter agreement must be returned to me on or before September 30, 2019, in
order for you to be eligible to receive the Transaction Bonus.

 

Sincerely,

/s/ Zack Bergreen

 

Accepted and Agreed By:

/s/ Rick Etskovitz Date: 9/24/19

